Citation Nr: 9908259	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-45 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for kidney disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to an effective date prior to January 26, 
1995 for the grant of service connection for post-traumatic 
stress disorder (PTSD). 

7.  Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.  Service in Vietnam is indicated by the evidence of 
record.

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for residuals of a right ankle 
injury, low back disability, hypertension, kidney disability, 
and tinnitus in March 1997.  It also granted service 
connection for PTSD and assigned a 30 percent disability 
rating in March 1997.  In April 1997, the veteran appealed 
the denials of service connection for residuals of a right 
ankle injury, back disability, hypertension, kidney 
disability, and tinnitus.  He also appealed the 30 percent 
rating which was assigned for his service-connected PTSD, as 
well as the effective date for the grant of service 
connection for PTSD.

In a May 1997 rating decision, the RO assigned an earlier 
disability date for service connection for PTSD, January 26, 
1995.  Since the veteran has not indicated that he is 
satisfied with the assigned effective date, that issue 
remains in appellate status.   In AB v. Brown, 6 Vet. App. 
35, 38 (1993), the United States Court of Appeals for 
Veterans Claims (Court) held that a claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation. The Court also stated that it follows that 
such a claim remains in controversy "where less than the 
maximum available benefits are awarded." Id. 

The RO denied a total rating based upon individual 
unemployability due to service-connected disability in May 
1997.  It enclosed a copy of the rating decision to the 
veteran in June 1997 in correspondence to him concerning his 
earlier effective date claim, but did not expressly specify 
to him that a total rating based upon individual 
unemployability due to service-connected disability had been 
denied and that he had a right to appeal that decision.  It 
does not appear that the veteran has indicated disagreement 
as to the issue of entitlement to a total rating based on 
individual unemployability.  In order to satisfy due process 
requirements, notice of the denial of his claim and of his 
appeal rights should be given to the veteran.  Accordingly, 
this issue is referred to the RO for such action and any 
further action which becomes appropriate if the veteran files 
a Notice of Disagreement as to that decision. 

The issue of an increased rating for PTSD is the subject of 
the REMAND section of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
nexus between the veteran's current right ankle disability, 
which was first diagnosed in August 1994, and any in-service 
disease or injury.

2.  There is no competent medical evidence of record of a 
nexus between the veteran's current low back disability, 
which was first diagnosed in August 1994, and any in-service 
disease or injury.

3.  There is no competent medical evidence of record of a 
nexus between the veteran's hypertension, which was first 
diagnosed many years after service, and any incident of 
service origin.

4.  There is no competent medical evidence of record of a 
current kidney disability, or of a nexus between it and any 
incident of service origin.

5.  There is no competent medical evidence of record of a 
current tinnitus disability, or of a nexus between it and any 
incident of service origin, including in-service acoustic 
trauma.

6.  A formal or informal claim for service connection for 
PTSD was not received prior to January 26, 1995.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a right 
ankle injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for service connection for low back disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for kidney disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The criteria for an effective date prior to January 26, 
1995 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.1(p), 3.155(a), and 3.400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The laws and regulations pertinent to service connection 
claims will be set forth immediately below, followed by 
factual backgrounds and analyses of each service connection 
claim sequentially in the order in which the issues are 
listed above.  
Thereafter, the PTSD earlier effective date claim will be 
discussed.  

Law and regulations pertinent to service connection claims.  

Service connection

A disability may be service-connected if it results from an 
injury or disease which was incurred or aggravated in 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (1998); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

The service incurrence of arthritis, or of cardiovascular 
renal disease, including hypertension, or of nephritis, or of 
kidney calculi may be presumed if it is manifested to a 
degree of 10 percent within 1 year of discharge from a period 
of active wartime service lasting 90 days or more.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability. 38 C.F.R. § 
3.310 (1998); Harder v. Brown, 5 Vet. App. 183, 187 (1993).


Well-grounded claims

With respect to the first five issues on appeal, the 
threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The Court has defined a 
well-grounded claim as a claim which is plausible, that is, 
one which meritorious on its own or capable of 
substantiation.  If the veteran has not filed such a claim, 
the appeal must fail.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
his claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim for service connection to be well-
grounded, there must be (1) competent evidence of incurrence 
or aggravation of a disease or injury in service; 
(2) competent medical evidence of current disability; and (3) 
competent medical evidence of a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

If the veteran has not submitted evidence of a well-grounded 
claim, there is no duty to assist him in developing pertinent 
facts pertinent to that claim. 38 U.S.C.A. § 5107(a) (West 
1991).

Entitlement to service connection for residuals of a right 
ankle injury.

Factual background

The veteran's service medical records are silent for 
reference to a right ankle injury or disability or treatment 
for right ankle symptoms, including on service discharge 
examination in December 1970, when his lower extremities were 
normal clinically.  

In November 1994, the veteran indicated that a right ankle 
problem had occurred in March 1970.  

An August 1994 private medical record reveals that the 
veteran had worked as a police officer for a school district 
from September 1979, and that he reported injuring his right 
ankle in 1987 while fighting with a suspect.  The physician 
stated that the veteran's "orthopaedic problems" and 
"incapacitating factors" were caused by his work.  A 
chronic sprain and strain of the right ankle was diagnosed.

Another August 1994 private medical record reveals that the 
veteran reported injuring his right ankle in 1987, when he 
had been fighting with a suspect while he was employed in law 
enforcement.

An April 1995 VA X-ray revealed nonosseous union of the right 
medial malleolus, most likely from previous fracture.  


In May 1996, the veteran indicated that in service, when he 
was firing a rifle, it "backfired", causing him to fall 
"over the cliff".  This reportedly caused damage to his 
ankles and feet and caused his back to constantly stiffen.  

VA X-rays of the veteran's right ankle in September 1996 
revealed evidence of old trauma to the medial malleolus.  
Spurs were present on the calcaneus and on the dorsal aspect 
of the talus.  September 1996 VA examination diagnosed right 
ankle pain with limitation of motion secondary to osseous 
nonunion of the right medial malleolus.  

Analysis

The veteran is competent to indicate that he injured his 
right ankle in service, so the first prong of the Caluza well 
groundedness test is met.  The second prong of the Caluza 
test is also met, as there is competent medical evidence of 
record of current right ankle disability.  

The third prong of the Caluza test, medical nexus evidence, 
is not met, as there is no competent medical evidence of 
record of a nexus between the asserted in-service right ankle 
injury and the current right ankle disability, nor is there 
competent medical evidence of record that right ankle 
arthritis was manifested to a degree of 10 percent within one 
year of service discharge.

The Board notes in passing that an August 1994 report of 
Ernest L. Washington, M.D., a board-certified orthopedist, 
contains an unequivocal opinion that the veteran's ankle 
disability (and the low back disability which will be 
discussed later in this decision) was caused by injuries 
received during his employment at the Compton Unified School 
District, which began in 1979.  Several specific injuries 
during the course of the veteran's employment were 
described.   

The veteran, being a layperson, is incapable of indicating 
that there is a medical nexus between in-service right ankle 
disease or injury and current right ankle disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  

The Board additionally observes that the veteran may be 
ascribing his current knee disability (and the low back 
disability discussed below) to an incident of combat.  As 
such, the statutory presumption relating to combat status 
attaches.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
However, while 38 U.S.C.A. § 1154 provides a factual basis 
upon which a determination can be made that a particular 
injury was incurred in service, it does not provide a basis 
to link etiologically the veteran's service to his current 
condition.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Accordingly, for the reasons stated above, the Board has 
determined that the veteran has not presented a well grounded 
claim of entitlement to service connection for a right ankle 
disability.  His appeal is denied as to that issue.

Entitlement to service connection for low back disability.

Factual background

The veteran's service medical records are silent for 
reference to a low back injury or disability or treatment for 
low back symptoms, including on service discharge examination 
in December 1970, when his spine was reported to be normal 
clinically.  

In his VA Form 21-526, Application for Compensation or 
Pension, dated in November 1994, the veteran reported that he 
had a low back problem began in September 1973.  [The 
veteran's military service ended on December 1970.]  

In August 1994, the veteran reported to Dr. Washington that 
he had injured his back in a fight as a law enforcement 
officer in 1987, and that he had been off work for four to 
five months after the injury.  Medical records reviewed by 
the physician were reported to show treatment in July 1986 
for an injury to the low back due to a motor vehicle 
accident, with permission to return to work was granted in 
August 1986.  After examination, the diagnosis was chronic 
musculoligamentous sprain and strain of the thoracolumbar 
spine.  It was the orthopedist's opinion that the veteran's 
low back disability was due to his employment at the Compton 
Unified School District. 

In September 1995, the veteran reported that since "carrying 
dead bodies across his back for miles before reaching camp" 
in service, his back had not been in proper working order.  
The veteran contended, in essence, that his back disability 
was service-connected, and was aggravated, not incurred, as a 
result of his post-service employment in law enforcement.  

In May 1996, the veteran indicated that in service, when he 
was firing a rifle, it "backfired", causing him to fall 
"over the cliff".  This reportedly caused his back to 
constantly stiffen.  

A VA examination report dated in September 1996 notes that 
the veteran reported falling off of a cliff and injuring his 
back in "1971", and having low back pain since that time.  
The diagnosis was severe low back pain secondary to 
degenerative disc disease.

In April 1997, the veteran stated that he had acquired his 
back disability in the service.  


Analysis

The Board initially points out that many of the comments 
pertaining to the claim of entitlement to service connection 
for a right knee disability, discussed above, apply equally 
to the issue of entitlement to service connection for a back 
disability.  This includes the discussion of 38 U.S.C.A. 
§ 1154 and Libertine above.

The veteran has asserted that he sustained a back injury in 
service, so the first prong of Caluza is met.   The second 
prong is met, moreover, as he has a current back disability 
diagnosed.  There is no competent medical evidence of record, 
however, of a nexus between the back disability and any 
in-service disease or injury or that arthritis was manifested 
to a degree of 10 percent within one year of service 
discharge.  Therefore, the third prong of Caluza is not met.  
As such, the claim is not well grounded.  The veteran, being 
a layperson, is incapable of indicating that there is a nexus 
between in-service disease or injury and current low back 
disability.  Espiritu, 2 Vet. App. 495; Grottveit, 5 Vet. 
App. 93.  
 
Accordingly, for the reasons and bases stated above, the 
Board concludes that the veteran has not presented a well-
grounded claim of entitlement to service connection for a low 
back disability.  The benefit sought on appeal is accordingly 
denied. 


Entitlement to service connection for hypertension.

Factual background

The veteran's service medical records contain no reference to 
hypertension or cardiovascular disease.  An electrocardiogram 
in March 1970 was normal.  The veteran's heart was normal on 
service discharge examination in December 1970, and his blood 
pressure was 120/60 at that time.  

There is no medical evidence of hypertension from many years 
after service.

An August 1994 private medical record states that the veteran 
reported having had hypertension come on "all of a sudden" 
in 1985, after wrestling with a suspect.  The veteran 
reported having had treatment with medication for 
hypertension since 1985.  His prior medical records were 
reviewed and they were noted to have documented that 
hypertension pre-existed 1984.  After his blood pressure was 
taken, the diagnosis was hypertension with borderline control 
on multiple medications, with no evidence of end-organ damage 
clinically or in cardiac or renal tests.  

In April 1995, the veteran indicated that all the problems 
which he had which he was asserting were service-connected 
had caused him to have stress, causing his blood pressure to 
increase.

Analysis

There is no competent evidence of record of in-service 
elevated blood pressure readings or symptoms, so the first 
prong of Caluza is not met.  The second prong of Caluza is 
met, as there is evidence of a current hypertension 
disability.  The third prong of Caluza is not met, however, 
as there is no competent medical evidence of record of a 
nexus between the current hypertension and any incident of 
service origin or medical evidence to the effect that 
hypertension was manifested to a degree of 10 percent within 
a year of service discharge.  

The veteran has also evidently contended that his currently 
diagnosed hypertension is related to stress caused by 
service-connected disabilities.  His only service connected 
disability is PTSD.  The Board notes that in the past, the 
veteran ascribed his hypertension to stresses experienced at 
his job with the Compton Unified School District.  

There is no medical evidence of record which links the 
veteran's hypertension to his service-connected PTSD.  As 
discussed above, the veteran is not competent to ascribe his 
hypertension to service or to a service-connected disability.  
See Espiritu and Grottveit, supra.  

The Board notes in passing that in the only pertinent medical 
opinion of record,  in August 1984, Alan F. Rothfield, M.D., 
a board-certified specialist in internal medicine, discounted 
even the alleged job-related stress: "He [the veteran] was 
certainly in a stressful job, but I think that job stress as 
a cause of his hypertension is negligible compared to his 
personal risk factors, including a mild family history and 
rather massive obesity."        

In summary, for the above-stated reasons and bases, the Board 
finds that the veteran's claim of entitlement to service 
connection for hypertension is not well grounded and is 
accordingly denied.

Additional matter

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case the well-
groundedness of the right ankle, low back, and hypertension 
disability claims, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The Board finds that the veteran has been 
accorded ample opportunity to present argument and evidence 
in support of his claims.  Any error by the RO in deciding 
the claims on the merits, rather than as being not well 
grounded, was not prejudicial to the veteran.

Entitlement to service connection for a kidney disability.

Factual background

The veteran's service medical records document no kidney 
symptoms, treatment or diagnoses, and the veteran's urinary 
system was described as normal on service discharge 
examination in December 1970.  

An August 1994 private medical record states that the veteran 
reported having sustained an on-the-job injury, possibly 
around 1987, and that he had had hematuria from it at that 
time, but no problems since.  After examination, the 
diagnosis was no evidence of kidney damage on renal function 
tests.  

Urinalysis and urea nitrogen were normal on VA examination in 
May 1995. 
On VA examination in September 1996, the veteran denied 
having any kidney problems.  

Analysis

The first prong of the Caluza test is not met, since there is 
no evidence that the veteran had kidney problems in service.  
The second prong of Caluza is not met, moreover, because 
there is no competent medical evidence of record of current 
kidney disability.  Additionally, the third prong of Caluza 
is not met, as there is no competent medical evidence of 
record of a nexus between any claimed current kidney 
disability and any incident of service origin, or that kidney 
disease was manifested to a degree of 10 percent within one 
year of service discharge.  As such, the veteran's claim is 
not well grounded and is denied.


Entitlement to service connection for tinnitus.

Factual background

The veteran's service personnel records show that he was a 
combat medic in service, that he served in Vietnam from 
February to December 1970, and that he was awarded the combat 
medic badge and was M-14 authorized.

The veteran's service medical records are silent for 
reference to tinnitus, and clinically, his ears and 
neurological status were normal on service discharge 
examination in December 1970.  

At the time of a VA examination in April 1995, the veteran 
reported having intermittent loss of hearing of the left ear 
with ringing in 1969.  After clinical examination then and a 
VA audiology examination later in April 1995, current 
tinnitus disability was not diagnosed.  The veteran's ears 
were described as normal after physical examination, and his 
hearing was described as normal.

In April 1997, the veteran stated that during the Vietnam 
war, there were constant gun battles.  He further reported 
that in Vietnam, he experienced a constant and continuous 
ringing in his left ear and that he continues to have 
tinnitus which resulted from the ear trauma sustained in the 
war.

Analysis

The first prong of the Caluza test is met, as there is 
competent evidence of record of in-service ear injury.  The 
veteran is capable of indicating that he had ringing in his 
ears or was exposed to loud noises in service.  See also 
38 U.S.C.A. § 1154(b).  

However, there is no competent medical evidence of record of 
a current diagnosis of tinnitus, or that there is a nexus 
between any such tinnitus disability and any incident of 
service origin.  The Court has held that "[i]n the absence 
of competent medical evidence of a current disability and a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded." 
Chelte v. Brown, 10 Vet. App. 268 (1997).  As noted above, 
the combat presumption does not in and of itself serve as 
nexus evidence.  See Libertine, supra.  

The veteran, being a layperson, is unable to indicate that he 
currently has tinnitus and/or that it is related to service.  
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  

Additional matter

With respect to all of the issues discussed above, because 
the veteran's claims are not well grounded, VA is under no 
further duty to assist him in developing facts pertinent to 
the claims.  38 U.S.C.A. § 5107(a).  VA's duty to assist 
depends upon the particular facts of the case, and the extent 
to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995). The Court has held that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA 
is not on notice of any known and existing evidence which 
would render the veteran's claims plausible.  The Board's 
decision serves to inform the veteran of the kind of evidence 
which would be necessary to make his claims well grounded.

Entitlement to an effective date prior to January 26, 1995 
for the grant of service connection for PTSD.

In the interest of clarity, the Board will first briefly 
describe the factual background.  The relevant law and 
regulations will then be set forth.  Finally, the Board will 
analyze the claim and render a decision.


Factual background

A signed VA Form 21-526, Application for Compensation or 
Pension, was received by VA on August 18, 1992.  The veteran 
did not identify a psychiatric disability as a disability for 
which service connection was being sought.

Another VA Form 21-526 was received by VA on November 7, 
1994.  The veteran did not refer to a psychiatric disability 
as a disability for which service connection was being 
sought.

The August 1994 medical report signed by Dr. Rothfield, 
including a diagnosis of "apparent psychiatric problems, by 
history", was received at the RO on January 26, 1995.  
Claims for other VA benefits had been ongoing, and this 
record had been sent to the RO in connection with those 
claims.

In a VA Form 9 concerning another issue which was received on 
June 15, 1995, the veteran stated that he "should now be 
compensated for injury, both mentally and physically."  In 
an October 1995 Statement in Support of Claim, VA Form 21-
4138, the veteran specifically referred to PTSD.  

In December 1996, a VA examination diagnosed PTSD related to 
the veteran's in-service experiences.  A March 1997 RO rating 
decision granted service connection for PTSD effective from 
October 5, 1995.  In April 1997, the veteran's representative 
disagreed with the effective date, stating that a January 1, 
1995 effective date was warranted.

In May 1997, the RO granted the veteran a January 26, 1995 
effective date, stating that the August 1994 private medical 
record mentioned above had been received on January 26, 1995, 
and that it contained a reference to psychiatric problems by 
history.  The RO treated that private medical record as an 
informal claim, and indicated that the veteran had formalized 
his claim on June 15, 1995 when he had asked to be 
compensated for mental disability.  

Relevant Law and Regulations

The method for determining the effective date of a grant of 
service connection is set forth in 38 U.S.C.A. § 5110(a), as 
well as 38 C.F.R. § 3.400.  With respect to the assignment of 
an effective date, the applicable law indicates that, except 
as otherwise provided, the effective date of an award based 
on an original claim shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
1991).  The date of entitlement to an award of service 
connection is the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (1998).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 38 C.F.R. §§ 3.1(p) 
(1998).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (1998), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  A 
report of examination or hospitalization may be accepted as 
an informal claim for benefits if the report relates to a 
disability which may establish entitlement. 38 C.F.R. § 
3.157(a).  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, the formal claim will be 
considered filed as of the date of receipt of the informal 
claim.

Analysis

As indicated above, the assigned effective date for service 
connection for PTSD is January 26, 1995.  The veteran is 
seeking an earlier effective date.  He has not been specific 
as to why an earlier effective date should be assigned, 
although he has argued that the effective date should be 
January 1, 1995 rather than January 26, 1995.

Service connection is ordinarily assigned based on the date 
of filing a formal claim for VA benefits.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  As noted above, however, if a 
veteran files a formal claim within a year after the date of 
filing an informal claim the formal claim will be considered 
to have been filed on the date the informal claim was 
received.  38 C.F.R. § 3.155(a).

In this case, the RO assigned an effective date of January 
26, 1995 for service connection for PTSD based on the receipt 
on that date of the August 1994 medical record which referred 
to the veteran's psychiatric problems.  The record received 
in January 1995 was deemed by the RO to have been an informal 
claim for such benefits, which was filed within one year 
before the June 1995 VA Form 9, which was deemed to have been 
a formal claim for such benefits.  See 38 C.F.R. §§ 3.155, 
3.157. 

The Board has carefully reviewed the record in the case in 
order to ascertain whether there may be any earlier claims of 
entitlement to service connection for PTSD, formal or 
informal.  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  An informal claim must identify the benefit 
sought. 38 C.F.R. § 3.155(a) (1995). The Board has searched 
the record and has been unable to find a claim for service 
connection for PTSD, formal or informal, earlier than January 
26, 1995.
The Board notes in passing that the veteran and his 
representative have not identified any such record.

The Board has carefully looked at Dr. Washington's August 
1994 orthopedic report, which was received at the RO on 
January 23, 1995, three days before Dr. Dr. Rothfield's 
general medical report.  Although Dr. Washington alluded to a 
report by the veteran that he was terminated from his job 
with the Compton Unified School District in January 1993 
"because he did not pass a psychological test", Dr. 
Washington did not comment on this, nor did he render a 
psychiatric diagnosis.   
The Board determines that this report cannot by any stretch 
of the imagination constitute an informal claim of 
entitlement to service connection for PTSD under 38 C.F.R. 
§ 3.157.  That section requires that the subject medical 
report be "within the competence of the physician".  With 
respect to Dr. Washington, not only did he not diagnose a 
psychiatric disability, but he specifically stated (evidently 
in response to a standard question asked by the Disability 
Determination Section of the California Public Employees' 
Retirement System) that as an orthopedic surgeon he was 
unable to offer statement and opinions as to the veteran's 
mental status.

The Board therefore finds, based on the relevant law and 
regulation, that the effective date of January 26, 1995 is 
the correct effective date of the award of service connection 
for PTSD.  There is no basis in the law for an effective date 
prior to January 26, 1995.


ORDER

The veteran not having submitted well grounded claims, the 
claims of entitlement to service connection for residuals of 
a right ankle injury, a low back disability, hypertension, 
kidney disability, and tinnitus are denied.

Entitlement to an effective date prior to January 26, 1995 
for the grant of service connection for PTSD is denied.


REMAND

The veteran is seeking increased disability ratings for his 
service-connected PTSD, which is rated as 30 percent 
disabling.  After reviewing the record on appeal, the Board 
has concluded that a remand is required in this case in 
accordance with due process and in order to supplement the 
evidentiary record.


Karnas problem

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  See also 
VAOPGCPREC 11-97 (March 25, 1997).  The Court's holding in 
Karnas requires that in all cases VA fully adjudicate a 
veteran's claim under both the new and old law or regulation 
to determine the extent to which each may be favorable to the 
veteran.  DeSousa v. Gober, 10 Vet. App. 461 (1997).  

As discussed above, the veteran's claim for service 
connection for PTSD was received in 1995.  Service connection 
was granted in March 1997 and a 30 percent disability rating 
was assigned.  However, the March 1997 rating decision 
appears to indicate that the RO considered the claim by only 
applying the criteria for rating psychiatric disabilities 
which became effective November 7, 1996.  That criteria is 
now at 38 C.F.R. § 4.130 (1998).  The prior rating criteria, 
38 C.F.R. § 4.132 (1995), was not considered.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
before the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  In this instance, the 
veteran has not been given a copy of the old criteria or an 
opportunity to present additional evidence which might be 
relevant.  Now that he is on notice of this, the remand 
period will give him an opportunity to review the old 
criteria and present evidence in light thereof.

Examination

Adjudicating an increased rating for PTSD which is rated as 
30 percent disabling requires more medical information than 
is of record. Additionally, in October 1998 the veteran 
indicated that his PTSD has become worse.  Therefore, another 
VA psychiatric examination is necessary.  See 
38 C.F.R. § 19.9 (1998).  
Moreover, in May 1996, the veteran indicated that he had 
received treatment from a private psychiatrist in August 
1994, and he gave VA consent to obtain the records.  The RO 
has evidently not attempted to obtain these records.  See 
38 C.F.R. § 3.159 (1998).

 New evidence

A December 1998 letter from the veteran asserted what some of 
his current PTSD manifestations were.  The RO has not 
considered that statement, and the veteran has not waived RO 
consideration of it.  Therefore, it must be considered by the 
RO in the first instance.  See 38 C.F.R. § 20.1304(c). 

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should attempt to obtain the 
private medical records of psychiatric 
treatment which the veteran received in 
August 1994, and any other records which 
the veteran may indicate are relevant, 
and incorporate them into the claims 
folder.  

2.  Thereafter, a VA psychiatric 
examination of the veteran should be 
scheduled.  The examining psychiatrist 
should examine the veteran to determine 
the extent and severity of his 
service-connected PTSD.  If there are 
other psychiatric disabilities present, 
the examining psychiatrist should 
describe them and the effect on the 
veteran's ability to function.  The 
examining psychiatrist should assign a 
global assessment of functioning score 
(GAF) and explain what the assigned 
score represents.  The report of the VA 
examination should be associated with 
the veteran's claims folder.

3.  After ensuring that the above has 
been satisfactorily completed, the RO 
shall consider the matter of an 
increased rating for PTSD, in light of 
both the old and the new rating criteria 
and in light of all the evidence of 
record.  

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case which 
contains all necessary information, 
including the old rating criteria for 
PTSD, and they should be given the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on any 
matters at issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).

In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  Of interest is that the veteran specifically denied any in-service injuries:  "He states that he did not receive 
injuries while in the military."  The Board notes that the veteran's statements to Dr. Washington were 
evidently made in connection with a California Worker's Compensation claim.  As discussed above, under 
King the Board will presume the truth of the veteran's statements to the contrary in connection with his claim 
for VA disability benefits, to the limited extent of determining whether or not the claim is well grounded.
  The Board is of course cognizant of the disparities in the veteran's descriptions of the cause of the alleged 
in-service back injury, as well as the fact that he reported back injuries in 1971 and 1973, after he left service.  
In addition, as noted above the Board is aware that the veteran has ascribed his back problems to service 
when he is dealing with VA but to his employment at the Compton Unified School District when he dealt 
with the Disability Determination Section of the California Public Employees' Retirement System.  
However, in the absence of an inherently false statement as to in-service injury the King presumption of 
credibility attaches.  Cf. Duran v. Brown, 7 Vet. App. 216, 220 (1994) [the Court does not require the VA to 
consider patently incredible evidence (e.g. the inherently false or untrue) to be credible] .  
- 10 -


- 1 -


